Appeal from an order of the Supreme Court, Erie County (James B. Kane, J.H.O.), entered January 30, 2004 in a personal injury action. The order, insofar as appealed from, denied the motion of defendants KMH Homes, Inc., Sisters of Charity Hospital of Buffalo and Trico Product Corporation seeking dismissal of the third amended complaint against them on the ground that it is barred by the statute of limitations and denied the motion of defendant M & T Bank Corporation seeking summary judgment dismissing the third amended complaint against it.
It is hereby ordered that said appeal taken by defendant M & T Bank Corporation be and the same hereby is unanimously dismissed upon stipulation and the order is affirmed without costs for the reasons stated in decision at Supreme Court (see also Fusaro v Porter-Hayden Co., 145 Misc 2d 911 [1989], affd for reasons stated below 170 AD2d 239 [1991]). Present—Pigott, Jr., P.J., Gorski, Smith, Pine and Lawton, JJ.